Citation Nr: 0030717	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  96-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
December 1966. 

The case comes before the Board of Veterans' Appeals (Board) 
from an August 1995 RO rating decision which granted service 
connection and a 50 percent rating for PTSD.  The veteran 
appeals for a higher rating.  A Board hearing on appeal was 
held in October 2000.


REMAND

The veteran claims that his service-connected PTSD is worse 
than reflected by the rating assigned by the RO.  

The VA has a duty to assist a claimant in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (November 9, 
2000).  The duty to assist includes obtaining relevant 
medical evidence and, when necessary, providing a VA 
examination.

The veteran last underwent a VA PTSD examination in April 
1996.  He failed to report for another VA examination 
scheduled to take place in May 1998.  At his October 2000 
Board hearing, he gave reasons for his failure to report, and 
he indicated he was willing to report if another examination 
was scheduled.  In the judgment of the Board, the veteran 
should be given another chance to report for examination.  He 
should understand, however, that the duty to assist is not a 
one-way street, and he has an obligation to report for 
scheduled VA examinations.  38 C.F.R. §§ 3.326, 3.327 (2000); 
Wood v. Derwinski, 1 Vet.App. 190 (1991).  Although at his 
Board hearing the veteran indicated he had not received any 
recent psychiatric treatment, records of any more recent 
treatment should be obtained.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).



In view of the foregoing, the case is remanded to the RO for 
the following development:

1.  The RO should ask the veteran to 
identify any sources of VA or non-VA 
psychiatric treatment since 1998.  The RO 
should then obtain copies of related 
medical records which are not already on 
file.

2.  The veteran should then be afforded 
another VA psychiatric examination to 
determine the severity of his service-
connected PTSD.  The claims folder should 
be provided to and reviewed by the doctor 
in conjunction with the examination.  All 
psychiatric signs and symptoms necessary 
for rating the disability should be 
reported.  A Global Assessment of 
Functioning (GAF) score under DSM-IV 
should be provided and explained, and the 
doctor should assess the degree of 
occupational and social impairment due 
solely to PTSD.

3.  Following completion of the 
foregoing, the RO should review the claim 
for a higher rating for PTSD.  If the 
claim is denied, the veteran should be 
furnished a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
L. W. Tobin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


